 Case 2:18-cv-00677-LRL Document 17 Filed 05/30/19 Page 1 of 3 PageID# 54




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division


 SPENCER M.COX,

               Plaintiff,

 V.                                               Civil Action No.: 2:18cv677

 WALDON BY THE CHESAPEAKE
 CONDOMINIUM ASSOCIATION,INC.,

               Defendant.



                                       AGREED ORDER


       CAME THIS DAY Plaintiff, Spencer M.Cox and Defendant Waldon by the Chesapeake

Condominium Association, Inc., by counsel, for modification ofcertain pretrial deadlines

established by the Court's Rule 16(b) Scheduling Order(ECF No. 10), and the Court having

been advised of the agreement ofthe parties and being otherwise fully advised in the premises, it

is hereby ORDERED AND ADJUDGED that;

       1.      On February 13,2019, the Court entered a Rule 16(b) Scheduling Order

("Order"). The Order set the Trial for September,4, 2019 and the Final Pretrial Conference for

August 16,2019(Order ^ 7.) As such, no later than August 9, 2019, the Parties would be

required to meet and confer(Order ^ 6)and then on or before August 14,2019 exchange a draft

Final Pretrial Order to present to the Court at the Final Pretrial Conference(Order ^ 7).

       2.      On February 20, 2019,following an Order of Referral, the Court issued a docket

entry rescheduling the Trial to August 14,2019.

       3.      On February 21, 2019, the Court issued a docket order rescheduling the Final

Pretrial Conference to August 2,2019.

       4.      Certain Rule 16(b) Scheduling Order deadlines conflict with the rescheduled Trial

and Final Pretrial Conference dates that require modification by the Court as follows:
Case 2:18-cv-00677-LRL Document 17 Filed 05/30/19 Page 2 of 3 PageID# 55




    a. Except as to experts, discovery shall be completed by Plaintiff on or before June 26,

       2019 and by Defendant on or before July 24,2019;

    b. Discovery ofexperts and de bene esse depositions shall be completed by July 24,2019;

    c. Pretrial disclosures required by Rule 26(a)(3) shall be delivered to all counsel on or

       before July 25,2019;

    d. Any objections to Rule 26(a)(3)pretrial disclosures shall be delivered on or before July

       30,2019;

    e. An attorneys' conference is scheduled at a time and place agreed to by counsel on July

       31,2019;

    f. Counsel for Plaintiff shall distribute a draft of the Final Pretrial Order on or before

       August 1,2019;

    g. Proposed voir dire and two set of jury instructions shall be electronically filed and

       delivered to the Clerk on or before August 7,2019.


    so ORDERED,this                 of /f/jaj               ,2019.
                                                 ENTERED:




                                                 CtCwRence r.leonai
                                                 UNITED STATES MAGISTRATE COURT
Case 2:18-cv-00677-LRL Document 17 Filed 05/30/19 Page 3 of 3 PageID# 56




SPENCER M.COX                         WALDON BY THE CHESAPEAKE
                                      CONDOMINIUM ASSOCIATION,INC.

/s/Alexandra M. Gabriel               /s/Dannel C. Duddv
Alexandra M. Gabriel                  Dannel C. Duddy
VSB No. 89185                         VSB No. 72906
WILLIAMS MULLEN,P.C.                  Harman, Claytor, Corrigan & Wellman
222 Central Park Avenue, Suite 1700   P.O. Box 70280
Virginia Beach, VA 23462              Richmond, VA 23255
Telephone:(757)499-8800               Telephone:(804)747-5200
Facsimile:(757)473-0395               Facsimile:(804)747-6085
agabriel@williamsmullen.com           dduddy@hccw.com
